

115 S1765 IS: Department of Defense Depot Maintenance Best Practices Act of 2017
U.S. Senate
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1765IN THE SENATE OF THE UNITED STATESSeptember 6, 2017Mr. Rounds (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo require a comprehensive plan for the sharing of best practices for depot-level maintenance among
			 the military services.
	
 1.Short titleThis Act may be cited as the Department of Defense Depot Maintenance Best Practices Act of 2017. 2.Comprehensive plan for sharing depot-level maintenance best practices (a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Defense shall submit to the congressional defense committees a comprehensive plan for the sharing of best practices for depot-level maintenance among the military services.
 (b)ElementsThe comprehensive plan required under subsection (a) shall cover the sharing of best practices with regard to—
 (1)programming and scheduling; (2)core capability requirements;
 (3)workload; (4)personnel management, development, and sustainment;
 (5)induction, duration, efficiency, and completion metrics; (6)parts, supply, tool, and equipment management;
 (7)capital investment and manufacturing and production capability; and (8)inspection and quality control.
 (c)Congressional defense committees definedIn this section, the term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.